Citation Nr: 0929394	
Decision Date: 08/06/09    Archive Date: 08/14/09	

DOCKET NO.  08-13 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to service connection for bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The Veteran had active military duty from May to July 1997, 
and from August 2005 to November 2006.  The latter service 
included duty in a designated imminent danger pay area in 
Iraq.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska.  The case is now ready for 
appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.  

2.  The Veteran is shown to have normal hearing for VA 
purposes, in accordance with 38 C.F.R. § 3.385 (2008), for 
each ear, upon most recent VA audiometric examination.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated in 
active military duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the Veteran's claim.  VCAA 
requires VA to notify claimants of the evidence necessary to 
substantiate their claims, and to make reasonable efforts to 
assist claimants in obtaining such evidence.  

The Veteran was provided formal VCAA notice in October 2007, 
prior to the issuance of the rating decision now on appeal 
from January 2008.  This notice informed him of the evidence 
necessary to substantiate his claim, the evidence he was 
responsible to submit, the evidence VA would collect on his 
behalf, and advised he submit any relevant evidence in his 
possession.  Notice requirements are satisfied.  The service 
medical records were collected and the Veteran was provided a 
VA audiometric examination, and his case was later referred 
for a VA audiometric opinion.  The Veteran submitted his own 
report of private audiometric examination.  All known 
relevant available evidence has been collected.  VCAA is 
satisfied.  38 U.S.C.A. §§ 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, such as 
organic diseases of the nervous system (interpreted to 
include sensorineural hearing loss), if they are shown to 
have become manifest to a compensable degree within one year 
from the date of service separation.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or where a diagnosis of chronicity may 
be legitimately questioned.  When chronicity in service is 
not adequately supported, a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

For VA purposes, impaired hearing will not be considered to 
be a disability until and unless the auditory thresholds in 
any of the relevant frequencies for speech of 500, 1,000, 
2,000, 3,000 and 4,000 Hertz (cycles per second), is 
40 decibels or greater, or when the auditory thresholds for 
at least three of these relevant frequencies are 26 decibels 
or greater, or when speech recognition scores using the 
Maryland CNC test are less than 94 percent.  38 C.F.R. 
§ 3.385.  Additionally, the US Court of Appeals for Veterans 
Claims (Court) has held that the threshold for normal hearing 
is from 0 to 20 decibels, and that threshold levels of above 
20 decibels indicate at least some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

Analysis:  The Veteran submitted the report of a private 
audiometric examination completed in September 2007.  This 
report stated that the Veteran had "essentially normal 
hearing acuity bilaterally."  The reported pure tone decibel 
thresholds from 500 to 4,000 Hertz and speech discrimination 
testing for the right ear were essentially normal and did not 
meet the minimum threshold requirements for recognition of 
service connection by VA at 38 C.F.R. § 3.385.  However, the 
speech discrimination score for the left ear was 92 percent 
and would meet the threshold requirement of the governing 
regulation.  

The Veteran was subsequently provided VA audiometric testing 
some three months later in December 2007.  At that time, the 
Veteran did not meet the minimum pure tone decibel threshold 
requirements for recognition of hearing loss disability at 
§ 3.385 for either ear at the relevant frequencies for speech 
from 500 to 4,000 Hertz.  Additionally, speech discrimination 
testing was 96 percent for each ear.  For VA purposes, the VA 
examination did not reveal that the Veteran met the threshold 
requirements for recognition of hearing loss for either ear 
at 38 C.F.R. § 3.385.  

The private audiologist provided an opinion that he felt that 
the inception of the Veteran's hearing loss was related to 
service, and the VA audiologist wrote that the Veteran did 
not have hearing loss for VA purposes, and that present 
hearing acuity was not impaired due to incidents of service.  

The Board notes that the objective records on file do reveal 
that the Veteran served in motor transport overseas in Iraq 
for approximately one year in "a designated imminent danger 
pay area."  The Veteran wrote that he was exposed to loud 
noises associated with diesel engines, radios, machine guns, 
rifles and handguns during military service, and it is also 
noted that he served as a basic rifleman during his initial 
two months of active duty in 1997 where he acquired 
qualification badges for both rifle and grenade.  Based upon 
this objective evidence and argument from the Veteran, the 
Board is prepared to concede a degree of exposure to acoustic 
trauma during military service.  

However, the Board cannot grant service connection for 
hearing loss in either ear because current hearing loss 
disability is not shown for either ear on current VA 
examination.  The Board therefore does not and need not make 
any decision as to whether the current level of the Veteran's 
hearing is in any way diminished as a result of military 
service.  The Board recognizes that the private audiometric 
examination on file did show the Veteran to meet the minimum 
threshold requirements for recognition of hearing loss as a 
disability on the basis of a 92 percent speech discrimination 
score for the left ear.  However, three months later, VA 
audiometric testing resulted in a finding of 96 percent 
speech discrimination for the left ear.  The Board must 
accept the VA examination report because VA audiometric 
testing is known to have the requisite controls in place, 
including routinely calibrated testing equipment and a 
properly soundproofed testing environment.  VA does not have 
any control over proper control procedures for audiometric 
testing done privately.  In this regard, it is noteworthy 
that the pure tone decibel threshold testing at the relevant 
frequencies for speech both privately and by VA in 2007 are 
remarkably similar.  

In any event, the Veteran is not at present shown to meet the 
minimum threshold requirements for recognition of hearing 
loss disability at 38 C.F.R. § 3.385 for either ear on 
current VA audiometric testing.  Should the Veteran 
experience a continued loss of hearing acuity and/or have 
evidence that he meets the minimum threshold requirements of 
38 C.F.R. § 3.385 for either ear, he may file another claim 
for service connection for hearing loss disability related to 
service at that time.  


ORDER


Entitlement to service connection for bilateral hearing loss 
is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


